         Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.1 Page 1 of 31
Sean W. Drew (P33851)
DREW LAW OFFICE
302 Sycamore Street
P.O. Box 880
Niles, Michigan 49120
(269) 683-5121
drewlawoffice@gmail.com

Noah W. Drew (P74355)
THE SPENCE LAW FIRM
15 South Jackson Street
P.O. Box 548
Jackson, Wyoming 83001
(307) 733-7290
drew@spencelawyers.com
Attorneys for Plaintiffs

                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MICHIGAN


THE ESTATE OF JACK C. LUNNEEN, deceased,
by Thomas E. Lunneen, personal representative,

                Plaintiff,

        vs.                                               Civil No.


BERRIEN SPRINGS, a village, ORONOKO
TOWNSHIP, a municipal corporation, BERRIEN
COUNTY, a municipal corporation, JAMES WYSS,
in his individual capacity and in his official capacity
as officer for Berrien Springs-Oronoko Township
Police Department, ROGER JOHNSON, in his
individual capacity and in his official capacity as a
deputy for the Berrien County Sheriff’s Department,
L. PAUL BAILEY, in his individual capacity and in
his official capacity as Sheriff of the Berrien County
Sheriff’s Department, PAUL E. TOLIVER, in his
individual capacity and in his official capacity as
Chief of Police for the Berrien Springs Oronoko
Township Police Department, and JOHN DOES 1–
10, in their individual and official capacities,

                Defendants.


                   COMPLAINT AND DEMAND FOR TRIAL BY JURY
        Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.2 Page 2 of 31




       This action is for money damages brought pursuant to 42 U.S.C. §§ 1983 and 1988, and

the Fourth and Fourteenth Amendments to the United States Constitution against the above-

named Defendants, jointly and severally, and in their respective individual and official

capacities.

                                       INTRODUCTION

       In the early morning hours of October 22, 2018, Berrien County Sheriff’s Department

Officer Roger Johnson and Berrien Springs-Oronoko Township Police Department’s Officer

James Wyss caused the death of Jack Lunneen. This killing was unlawful, unconstitutional, and

without justification. Defendants Berrien County, through its Sheriff’s Department and its

Sheriff, Paul Bailey, failed to train and supervise Defendant Johnson and instituted

unconstitutional policies and/or customs, including ratifying the use of excessive force.

Defendants Berrien Springs and Oronoko Township, through its Police Department and its Chief

of Police, Paul Toliver, failed to train and supervise Officer Wyss and instituted unconstitutional

policies and/or customs, including ratifying the use of excessive force. As such, Defendants

deprived Jack Lunneen of his right to be free from excessive force under the Fourth and

Fourteenth Amendments to the United States Constitution. The Defendants’ unconstitutional acts

and omissions caused Jack Lunneen’s death. Plaintiff Thomas Lunneen is the Personal

Representative of Jack Lunneen’s wrongful death estate and sues for damages individually and

on behalf of the heirs-at-law and the wrongful death beneficiaries of Jack Lunneen. Plaintiff’s

claims are causes of action for money damages brought pursuant to 42 U.S.C. §§ 1983 and 1988

and the Fourth and Fourteenth Amendments to the Constitution of the United States against the

above-named Defendants, jointly and severally, in their respective individual and official

capacities.

COMPLAINT AND DEMAND FOR TRIAL BY JURY                                              PAGE 2 OF 31
        Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.3 Page 3 of 31




                                 JURISDICTIONAL STATEMENT

       1.      This action arises under the laws of the United States, particularly under the

provisions of the Fourth and Fourteenth Amendments of the United States Constitution and the

Civil Rights Act, Title 42 of the United States Code, §§ 1983 and 1988.

       2.      This Court has federal question jurisdiction over Plaintiff’s civil rights claims

pursuant to 28 U.S.C. §§ 1331 and 1343, and 42 U.S.C. §§ 1983 and 1988.

       3.      The Court has supplemental jurisdiction over Plaintiff’s state tort law claims

pursuant to 28 U.S.C. § 1367 as they are so related to claims in this action within original

jurisdiction that they form part of the same case or controversy.

       4.      At all relevant times, the acts described herein occurred in Berrien County,

Michigan. As such, venue is proper under 28 U.S.C. § 1391(b).

                                         THE PARTIES

       5.      Plaintiffs incorporate and adopt by reference all facts and allegations above as

though fully set forth herein.

       6.      Jack Lunneen (“Jack”), the Decedent, was a citizen of the United States and of the

State of Michigan. At all relevant times, he was a resident of Berrien County, Michigan.

       7.      Plaintiff Thomas Lunneen is a citizen of the United States and of the State of

Michigan.

       8.      Plaintiff Thomas Lunneen is the Personal Representative of the Estate of Jack

Lunneen, with all the attendant powers and obligations provided by Michigan law.

       9.      Defendant Berrien Springs is a village located within Oronoko Charter Township,

Michigan. Berrien Springs and the Oronoko Township are provided police services by Defendant

Berrien Springs-Oronoko Township Police Department, which is a municipal body.


COMPLAINT AND DEMAND FOR TRIAL BY JURY                                             PAGE 3 OF 31
        Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.4 Page 4 of 31




       10.     Defendants Berrien Springs and Oronoko Township, through its agents and

employees, are responsible for, and does in fact, hire, train, supervise, and instruct police officers

in all grades in the performance of their duties.

       11.     Defendant Paul Toliver is, and was at all relevant times to this action, the Chief of

Police for the Berrien Springs-Oronoko Township Police Department with final policy-making

authority. At all relevant times and in all actions described herein, Defendant Toliver was the

commanding officer of Officer Wyss and was responsible for Defendant Wyss’s training,

supervision, and conduct, and is alleged to have acted under color of state law. As Chief of

Police, Defendant Wyss was responsible for the overall administration of department operations

and direction of the department’s planning and research efforts, fiscal management, training

initiatives, and professional standards, as well as for ensuring his personnel obey the laws of the

State of Michigan and of the United States of America. He is sued in his individual and official

capacities.

       12.     Defendant James Wyss is and was at all relevant times a citizen of the State of

Michigan. At all relevant times, he was a police officer duly appointed and employed by the

Berrien Springs-Oronoko Township Police Department. Defendant Wyss acted in his individual

and official capacities and under the color of state law. At all relevant times, Defendant Wyss

was an agent, servant, and employee of the Berrien Springs-Oronoko Township Police

Department. Defendant Wyss is sued in his individual and official capacities.

       13.     Defendants Berrien County, through its agents and employees, is responsible for,

and does in fact, hire, train, supervise, and instruct police officers in all grades in the

performance of their duties.




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                                PAGE 4 OF 31
        Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.5 Page 5 of 31




       14.     Defendant Paul Bailey is, and was at all relevant times to this action, a citizen of

the State of Michigan. At all relevant times, Defendant Bailey was the Sheriff for the Berrien

County Sheriff’s Office with final policy-making authority. At all relevant times and in all

actions described herein, Defendant Bailey was the commanding officer of Officer Johnson and

was responsible for Defendant Johnson training, supervision, and conduct, and is alleged to have

acted under color of state law. As Sheriff, Defendant Bailey was responsible for the overall

administration of department operations and direction of the department’s planning and research

efforts, fiscal management, training initiatives, and professional standards, as well as for

ensuring his personnel obey the laws of the State of Michigan and of the United States of

America. He is sued in his individual and official capacities.

       15.     Defendant Roger Johnson is and was at all relevant times a citizen of the State of

Michigan. At all relevant times, he was a police officer duly appointed and employed by the

Berrien County Sheriff’s Department. Defendant Johnson acted in his individual and official

capacities and under the color of state law. At all relevant times, Defendant Johnson was an

agent, servant, and employee of the Berrien County Sheriff’s Department. Defendant Johnson is

sued in his individual and official capacities.

       16.     Each and every act of Defendants was by and under the color of law and pretense

of statutes, ordinances, regulations, law, custom, and usage of either the County of Berrien

Springs, the Berrien Springs village, or the Oronoko Township, and was by virtue under the

authority of the Defendants’ employment or agency relationship with the same, as a municipal

entity, corporation, or body, and within the scope of their employment and duties.

       17.     The true names of John Does I-X are presently unknown to Plaintiff. Plaintiff is

informed and believes that each of the said John Does I–X are or were at all relevant times


COMPLAINT AND DEMAND FOR TRIAL BY JURY                                               PAGE 5 OF 31
            Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.6 Page 6 of 31




citizens of the State of Michigan and were either agents, ostensible agents, servents, and/or

elected officials of Berrien County, Michigan, the Village of Berrien Springs, Michigan, and/or

Oronoko Township, Michigan.

        18.      Plaintiff is further informed and believes that some—if not not all—John Does I–

X have final policy-making authority for Berrien County, Michigan, the Village of Berrien

Springs, Michigan, and/or Oronoko Township, Michigan, and the respective law enforment

entities.

        19.      Plaintiff is further informed and believes that each of said John Does I–X in some

way, manner or form, and to some extent caused detriment, damage and injury to Jack Lunneen,

deceased, and/or Plaintiff as alleged, and that only Defendants Berrien County, the Village of

Berrien Springs, Oronoko Township, Sheriff L. Paul Bailey, Chief Paul E. Toliver, Deputy

Roger Johnson and/or Officer James Wyss know or have reason to know the true identities and

capacities of said John Does.

        20.      It is further believed that the John Does I–X were either Defendant Johnson’s or

Defendant Wyss’s supervisors responsible for their training and supervison; or employees and/or

agents of the defendant municipal entities responsible or responsible for the investigation into

the death of Jack Lunneen.

        21.      At all material times, John Does I–X are alleged to have been acting under the

color of state law, and Plaintiff brings this lawsuit against the John Does I–X in their individual

capacities and official capacities.

        22.      Plaintiff will seek leave of this Court to amend this Complaint to include the true

names of the John Does I–X as soon as such information becomes known to Plaintiff.




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                               PAGE 6 OF 31
        Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.7 Page 7 of 31




                 FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       23.     Plaintiffs incorporate and adopt by reference all facts and allegations above as

though fully set forth herein.

       24.     In early morning hours of October 22, 2018, Defendant Wyss and Defendant

Johnson were on duty officers for their respective departments.

       25.     The autopsy report notes the Query of National Oceanic and Atmospheric

Administration noted the maximum temperature was 56 degrees Fahrenheit; the minimum

temperature was 34 degrees Fahrenheit.

A Woman Calls 9-1-1

       26.     Around 1:23 a.m., a woman in Berrien Springs called 9-1-1 to report that a man

had been circling her home, yelling for help. According to the woman, the man had pushed her

air conditioning unit through her window and the window broke.

       27.     The woman described that the man was wearing black pants and no shirt.

       28.     The suspect was later identified as Jack Lunneen.

       29.     Defendant Wyss responded to the dispatch.

       30.     Defendant Wyss went to the home of the woman who called 9-1-1.

       31.     Defendant Wyss upon interviewing the woman who call 9-1-1 learned from her

that the alleged suspect was yelling, “help.”

       32.     Defendant Wyss was in a fully-marked patrol vehicle, a full police uniform, and

was equipped with a department-issued body camera.

       33.     Defendant Johnson also responded to the dispatch and did so by canvassing the

area to locate Jack.




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                          PAGE 7 OF 31
        Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.8 Page 8 of 31




       34.     Defendant Johnson was in a fully-marked patrol vehicle, a full police uniform,

and equipped with a department-issued body camera.

       35.     After speaking with the woman who called 9-1-1, Defendant Wyss began to

canvass the area on foot. Defendant Wyss did this until Defendant Johnson informed Wyss that

he had a visual on Jack.

       36.     Defendant Wyss then got into his patrol vehicle and drove to where Jack and

Defendant Johnson were.

       37.     Upon information and belief, Defendants Johnson and Wyss personally knew

Jack prior to their encounter on October 22, 2018.

Interaction with Jack, Rogers, and Wyss

       38.     Upon seeing Jack, Defendant Johnson parked his patrol vehicle and exited it.

       39.     Jack was bare foot and bare chested, wearing only sweat pants.

       40.     Jack was 67 inches tall, weighed 228 pounds, and had a plainly obvious bulbous

abdomen.

       41.     As Jack walked towards the passenger side of the patrol vehicle, Defendant

Johnson ordered Jack to return to the front of the patrol vehicle.

       42.     Jack complied with this request.

       43.     Defendant Johnson then forcefully commanded Jack to “stay right there!”

meaning to stay at the front of the vehicle.

       44.     Jack, now at the front of the vehicle, began walking towards Defendant Johnson.

       45.     Defendant Johnson then pointed his taser light on Jack’s chest and yelled “stay

right there, I’m not playing with you.”




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                            PAGE 8 OF 31
          Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.9 Page 9 of 31




          46.    Jack then asked for help, and kneeled on the ground at the front of Defendant

Johnson’s patrol vehicle.

          47.    Jack asked Defendant Johnson: “Are you guys going to kill me?”

          48.    Defendant Johnson said “No.”

          49.    Defendant Wyss arrived in his vehicle.

          50.    At some point, Defendant Johnson asked to dispatch a paramedic and, in doing so,

mentioned that Jack had “excited delirium of some sort.”

          51.    Once Defendant Wyss was near Jack and Defendant Johnson, Jack stood up to

speak to them.

          52.    Jack had to use the grill guard on Defendant Johnson’s patrol car to gain balance

in order to stand up.

          53.    Jack then admitted and disclosed that he was an addict and stated that he needed

help.

          54.    Jack, still talking to Defendant Johnson and Defendant Wyss, began to walk away

from the Defendant Johnson’s patrol car.

          55.    Defendant Johnson asked Defendant Wyss if “he had pc”, apparently meaning

probable cause to arrest Jack.

          56.    Defendant Wyss erroneously claimed that he did.

          57.    At no time did Defendant Johnson or Defendant Wyss tell Jack he was under

arrest.

          58.    Nevertheless, Defendant Johnson and Defendant Wyss began to close in on Jack.

Defendant Wyss reached for Jack’s arm, but Jack brushed it off.




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                             PAGE 9 OF 31
        Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.10 Page 10 of 31




        59.     Defendant Johnson and Defendant Wyss recognized Jack had mental health issues

and drug addiction issues.

        60.     Defendant Johnson believed he and Defendant Wyss were “trying to play nice,

thinking [Jack] was mental.”

        61.     Defendant Johnson again put his taser light on Jack’s chest and said, “get down

on your knees or we’ll tase you.”

        62.     Afraid, Jack continued to try and run away from the officers who he believed

were going to kill him.

        63.     Jack continued to yell for help.

        64.     Defendant Johnson and Defendant Wyss continued to try and arrest Jack, but they

never told him he was under arrest.

        65.     Defendant Johnson repeated commands such as: “Get down on your knees or I’ll

tase you.”

        66.     Eventually Defendant Johnson employed his taser and the electric probes hit Jack

in the chest.

        67.     Jack pulled the taser off, ran away, and continued to scream for help.

        68.     When Jack pulled the taser off, Defendant Wyss said: “Alright, he’s going down.”

        69.     Defendant Johnson called for back-up and told Defendant Wyss to pepper spray

Jack.

        70.     Defendant Wyss pepper sprayed Jack in the face.

        71.     This allowed Defendant Johnson and Wyss to close in on Jack, and a physical

struggle between the three then ensued.




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                             PAGE 10 OF 31
       Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.11 Page 11 of 31




        72.     Defendant Johnson and Defendant Wyss wrestled Jack to the ground and forced

him to lay face down on the cold ground in order to handcuff him.

        73.     Defendant Johnson and Defendant Wyss struck Jack with closed fists and knees

as they wrestled him to the ground.

        74.     Jack continued to yell for help and resist the physical and excessive force.

        75.     Defendant Johnson started pushing Jack’s face into the ground to get him to roll

over. Defendant Johnson pushed on Jack’s face for at least twenty-five seconds.

        76.     Jack’s statements gradually faded to grunts and groans.

        77.     And then—for the first time since the interaction began—Jack went silent.

        78.     Jack laid on the cold ground, face down, handcuffed, with his pants down far

enough to expose his genitals and buttocks.

        79.     The physical struggle lasted approximately two minutes.

        80.     Defendant Johnson and Defendant Wyss realized Jack was unresponsive and

turning grey.

        81.     Defendant Johnson is a trained first responder with training on Basic Life Support

(“BLS”) and first aid.

        82.     Upon information and belief, Defendant Johnson possessed an automated

electronic defibrillator in his patrol vehicle.

        83.     Defendant Wyss is a trained first responder with training on BLS and first aid.

        84.     Upon information and belief, Defendant Wyss possessed an automated electronic

defibrillator in his patrol vehicle.

        85.     Nevertheless, Defendant Wyss made sarcastic comments such as, “this uniform is

getting washed.”


COMPLAINT AND DEMAND FOR TRIAL BY JURY                                              PAGE 11 OF 31
        Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.12 Page 12 of 31




        86.    Nevertheless, Defendant Wyss kept a hand on Jack’s handcuffed hands.

        87.    Neither Defendant Wyss nor Defendant Johnson tried to roll Jack on to his side or

back.

        88.    Neither Defendant Wyss nor Defendant Johnson tried to perform BLS or other

resuscitation measures.

        89.    Defendant Wyss’s body camera footage reveals that the police officers continued

to discuss “excited delirium.”

        90.    Defendant Wyss’s body camera footage reveals that the police officers exchanged

report information.

        91.    Defendant Johnson’s body camera footage reveals a conversation where he admits

that he had previous encounters with Jack such that he knew Jack was subject to mental illness of

some sort and alleged methamphetamine use.

        92.    Approximately seven minutes and sixteen seconds elapses from the time Jack

went unresponsive to an EMT beginning to render medical attention.

        93.    Following resuscitation measures at the scene, Jack was transported to Lakeland

Medical Center Emergency Room, St. Joseph, Michigan, where he was pronounced dead at 2:30

a.m.

        94.    In total, the interaction between Defendant Johnson, Defendant Wyss, and Jack

lasted six approximately minutes, beginning with the arrival of Defendant Wyss and ending

when Jack went unresponsive and grey.

        95.    During those six minutes, Jack yelled for help approximately 50 times, which

equates to a cry for help every six seconds.




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                           PAGE 12 OF 31
         Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.13 Page 13 of 31




         96.    During those six minutes, Jack asked Defendants Johnson and Rogers “why”

approximately seven times.

         97.    During those six minutes, Jack asked whether Defendants were going to kill him

three times.

Medical Examiner and Autopsy:

         98.    The ambulatory paramedics’ report stated they were dispatched for excited

delirium.

         99.    The medical examiner noted there were multiple abrasions on his face, chest,

abdomen, hands, arms, elbows, knees, lower legs, and feet, as well as blood on his face and

hands.

         100.   The medical examiner lists the cause of death as excited delirium associated with

methamphetamine use and cardiomegaly, likely hypertensive.

         101.   The autopsy report also noted the cause of death was excited delirium associated

with methamphetamine use.

         102.   The autopsy report defined excited delirium.

         103.   The autopsy report then stated: “There is significant debate in the medical

community regarding manner of death certification in excited delirium deaths associated with

law enforcement intervention. There are reasonable arguments for invoking a manner of death of

accident or homicide.”

         104.   The autopsy report then stated: “the manner of death is best certified as

indeterminate.”

         105.   Excited delirium is not a recognized medical condition by the World Health

Organization, the American Psychiatric Association, or the American Medical Association.


COMPLAINT AND DEMAND FOR TRIAL BY JURY                                           PAGE 13 OF 31
       Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.14 Page 14 of 31




       Investigations

       106.    Defendant Wyss called Defendant Toliver after the paramedics took Jack to the

hospital.

       107.    Defendant Wyss told Defendant Toliver that he and Defendant Johnson “got into

a fight with a junkie and he might have died.”

       108.    Defendant Wyss told Defendant Toliver that Jack “decided he wanted to start

fighting and when [Defendant Wyss and Defendant Johnson] finally got him on the ground, he

just stopped completely and went grey.”

       109.    Defendant Wyss told Defendant Toliver that “it blew up in his face.”

       110.    Defendant Wyss and Defendant Johnson were placed on administrative leave with

pay effective immediately pending internal investigations.

       111.    The Michigan Department of State Police investigated the death.

       112.    The Berrien County Prosecutor’s Office declined to prosecute the case,.

                                 FIRST CLAIM FOR RELIEF

   Violation of Clearly Established Civil Rights Guaranteed by the U.S. Constitution and 42
  U.S.C. § 1983—Excessive Force—Defendant Wyss in his individual and official capacities

       113.    Plaintiff incorporates and adopts by reference all facts and allegations above as

though fully set forth herein.

       114.    This claim is authorized by 42 U.S.C. § 1983 and the United States Constitution,

including the Fourth and Fourteenth Amendments thereto.

       115.    At all relevant times, Defendant Wyss was employed by the Berrien Springs-

Oronoko Township Police Department and was acting within the course and scope of his

employment as a law enforcement officer, under the color of state law, clothed with the authority

that was granted to him as a Berrien Springs-Oronoko Township police officer.

COMPLAINT AND DEMAND FOR TRIAL BY JURY                                           PAGE 14 OF 31
       Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.15 Page 15 of 31




       116.    As it relates to this First Claim for Relief, Defendant Wyss is named in both his

official and individual capacities.

       117.    Decedent had a protected liberty interest under the United States Constitution in

not being subjected to unreasonable force or cruel and unusual punishment amounting to the

deliberate indifference to his safety.

       118.    Pursuant to 42 U.S.C. § 1983, as well as the Fourth and Fourteenth Amendments

to the United States Constitution, Defendant Wyss owed Decedent the duty to act prudently, with

reasonable care, and to otherwise avoid the use of unnecessary, unreasonable, and excessive

force, to avoid unlawful activity, and to not act deliberately indifferent to Decedent’s safety and

well-being.

       119.    That the above described assault, battery, extreme violence, and unreasonable use

of excessive force was against Decedent without legal justification or provocation.

       120.    Defendant     Wyss        negligently,   maliciously,   wrongfully,   recklessly,   and

unjustifiably disregarded the ramifications of his actions by using unlawful force or otherwise

depriving Decedent of his civil rights, including but not limited to his right to be free from

excessive force without the due process of law, contrary to the United States Constitution while

acting within the course and scope of his employment.

       121.    At all relevant times, Defendant Wyss was deliberately indifferent towards

Decedent and his well-being and his constitutionally protected rights to be free from

unreasonable force or extreme violence without the due process of law, contrary to the United

States Constitution while acting within the course and scope of his employment.

       122.    The above described acts committed by Defendant Wyss violated Decedent’s

constitutional rights under the Fourth and Fourteenth Amendments to the United States


COMPLAINT AND DEMAND FOR TRIAL BY JURY                                                PAGE 15 OF 31
       Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.16 Page 16 of 31




Constitution and 42 U.S.C. § 1983 to be free from deprivation of life and liberty and to be free

from a deliberate indifference to his safety and well-being all of which were violated, without

due process of law, by the conduct of Defendant Wyss as described herein.

       123.    As a direct and proximate result of the acts and omissions of Defendant Wyss as

alleged in this Complaint, Decedent was killed. Decedent is therefore entitled to damages as

more particularly set forth below in the section of this Complaint entitled “Damages.”

                              SECOND CLAIM FOR RELIEF
  Violation of Clearly Established Civil Rights Guaranteed by the U.S. Constitution and 42
U.S.C. § 1983—Excessive Force—Defendant Johnson in his individual and official capacities

       124.    Plaintiff incorporates and adopts by reference all facts and allegations above as

though fully set forth herein.

       125.    This claim is authorized by 42 U.S.C. § 1983 and the United States Constitution,

including the Fourth and Fourteenth Amendments thereto.

       126.    At all relevant times, Defendant Johnson was employed by the Berrien County

Sheriff’s Department and was acting within the course and scope of his employment as a law

enforcement officer, under the color of state law, clothed with the authority that was granted to

him as a Berrien County Sheriff’s Department police officer.

       127.    As it relates to this First Claim for Relief, Defendant Johnson is named in both his

official and individual capacities.

       128.    Decedent had a protected liberty interest under the United States Constitution in

not being subjected to unreasonable force or cruel and unusual punishment amounting to the

deliberate indifference to his safety.

       129.    Pursuant to 42 U.S.C. § 1983, as well as the Fourth and Fourteenth Amendments

to the United States Constitution, Defendant Johnson owed Decedent the duty to act prudently,


COMPLAINT AND DEMAND FOR TRIAL BY JURY                                            PAGE 16 OF 31
       Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.17 Page 17 of 31




with reasonable care, and to otherwise avoid the use of unnecessary, unreasonable, and excessive

force, to avoid unlawful activity, and to not act deliberately indifferent to Decedent’s safety and

well-being.

       130.    That the above described assault, battery, extreme violence, and unreasonable use

of force was against Decedent without legal justification or provocation.

       131.    Defendant Johnson negligently, maliciously, wrongfully, recklessly, and

unjustifiably disregarded the ramifications of his actions by using unlawful force or otherwise

depriving Decedent of his civil rights, including but not limited to his right to be free from

excessive force without the due process of law, contrary to the United States Constitution while

acting within the course and scope of his employment.

       132.    At all relevant times, Defendant Johnson was deliberately indifferent towards

Decedent and his well-being and his constitutionally protected rights to be free from

unreasonable force or extreme violence without the due process of law, contrary to the United

States Constitution while acting within the course and scope of his employment.

       133.    The above described acts committed by Defendant Johnson violated Decedent’s

constitutional rights under the Fourth and Fourteenth Amendments to the United States

Constitution and 42 U.S.C. § 1983 to be free from deprivation of life and liberty and to be free

from a deliberate indifference to his safety and well-being all of which were violated, without

due process of law, by the conduct of Defendant Johnson as described herein.

       134.    As a direct and proximate result of the acts and omissions of Defendant Johnson

as alleged in this Complaint, Jack died and suffered the damages as more particularly set forth

below in the section of this Complaint entitled “Damages.”




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                            PAGE 17 OF 31
        Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.18 Page 18 of 31




                              THIRD CLAIM FOR RELIEF
        Violation of Clearly Established Civil Rights Guaranteed by the Constitution and 42
    U.S.C. § 1983—Fourth and Fourteenth Amendment—Unconstitutional Conditions of
         Detainment—Defendant Johnson in his individual and official capacities
        135.   Plaintiff incorporates and adopts by reference all facts and allegations above as

though fully set forth herein.

        136.   Pursuant to 42 U.S.C. § 1983, as well as the Fourth and Fourteenth Amendments

to the United States Constitution, Defendant Johnson owed Decedent the duty to act prudently,

with reasonable care, and to otherwise avoid the use of unnecessary, unreasonable, and excessive

force, to avoid unlawful activity, and to not act deliberately indifferent to Decedent’s safety and

well-being.

        137.   Decedent had a protected liberty interest under the United States Constitution in

not being subjected to unreasonable force or cruel and unusual punishment amounting to the

deliberate indifference to his safety.



        138.   Defendant Johnson made an intentional decision regarding the conditions under

which Decedent was detained.

        139.   The conditions of detainment put Decedent at substantial risk of suffering serious

harm;

        140.   Defendant Johnson did not take reasonable available measures to abate or reduce

the risk of serious harm, even though a reasonable officer under the circumstances would have

understood the high degree of risk involved—making the consequences of Decedent’s conduct

obvious.

        141.   By not taking such measures, Defendant Johnson caused Decedent’s death and

Plaintiff’s injuries as more fully set forth below in the section titled “Damages.”

COMPLAINT AND DEMAND FOR TRIAL BY JURY                                                PAGE 18 OF 31
        Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.19 Page 19 of 31




                             FOURTH CLAIM FOR RELIEF
        Violation of Clearly Established Civil Rights Guaranteed by the Constitution and 42
    U.S.C. § 1983—Fourth and Fourteenth Amendment—Unconstitutional Conditions of
            Detainment—Defendant Wyss in his individual and official capacities

        142.   Plaintiff incorporates and adopts by reference all facts and allegations above as

though fully set forth herein.

        143.   Pursuant to 42 U.S.C. § 1983, as well as the Fourth and Fourteenth Amendments

to the United States Constitution, Defendant Wyss owed Decedent the duty to act prudently, with

reasonable care, and to otherwise avoid the use of unnecessary, unreasonable, and excessive

force, to avoid unlawful activity, and to not act deliberately indifferent to Decedent’s safety and

well-being.

        144.   Decedent had a protected liberty interest under the United States Constitution in

not being subjected to unreasonable force or cruel and unusual punishment amounting to the

deliberate indifference to his safety.

        145.   Defendant Wyss made an intentional decision regarding the conditions under

which Decedent was detained.

        146.   The conditions of detainment put Decedent at substantial risk of suffering serious

harm;

        147.   Defendant Wyss did not take reasonable available measures to abate or reduce the

risk of serious harm, even though a reasonable officer under the circumstances would have

understood the high degree of risk involved—making the consequences of Decedent’s conduct

obvious.

        148.   By not taking such measures, Defendant Wyss caused Decedent’s death and

Plaintiff’s injuries as more fully set forth below in the section titled “Damages.”


COMPLAINT AND DEMAND FOR TRIAL BY JURY                                                PAGE 19 OF 31
        Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.20 Page 20 of 31




                               FIFTH CLAIM FOR RELIEF
         Violation of Clearly Established Civil Rights Guaranteed by the Constitution and 42
  U.S.C. § 1983—Fourth and Fourteenth Amendment—Unconstitutional Denial of Medical
              Care—Defendant Johnson in his individual and official capacities

        149.   Plaintiff incorporates and adopts by reference all facts and allegations above as

though fully set forth herein.

        150.   Pursuant to 42 U.S.C. § 1983, as well as the Fourth and Fourteenth Amendments

to the United States Constitution, Defendant Johnson owed Decedent the duty to act prudently,

with reasonable care, and to otherwise avoid the use of unnecessary, unreasonable, and excessive

force, to avoid unlawful activity, and to not act deliberately indifferent to Decedent’s safety and

well-being.

        151.   Decedent had a protected liberty interest under the United States Constitution in

not being subjected to unreasonable force or cruel and unusual punishment amounting to the

deliberate indifference to his safety.

        152.   Defendant Johnson made an intentional decision regarding the denial of medical

care.

        153.   The denial of medical care put Decedent at substantial risk of suffering serious

harm;

        154.   Defendant Johnson did not take reasonable available measures to abate or reduce

the risk of serious harm, even though a reasonable officer under the circumstances would have

understood the high degree of risk involved—making the consequences of Decedent’s conduct

obvious.

        155.   Defendant Johnson was deliberately indifferent to Jack’s serious medical

condition.




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                            PAGE 20 OF 31
        Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.21 Page 21 of 31




        156.   By not taking such measures, Defendant Johnson caused Decedent’s death and

Plaintiff’s injuries as more fully set forth below in the section titled “Damages.”

                               SIXTH CLAIM FOR RELIEF
         Violation of Clearly Established Civil Rights Guaranteed by the Constitution and 42
  U.S.C. § 1983—Fourth and Fourteenth Amendment—Unconstitutional Denial of Medical
                Care—Defendant Wyss in his individual and official capacities

        157.   Plaintiff incorporates and adopts by reference all facts and allegations above as

though fully set forth herein.

        158.   Decedent had a protected liberty interest under the United States Constitution in

not being subjected to unreasonable force or cruel and unusual punishment amounting to the

deliberate indifference to his safety.

        159.   Pursuant to 42 U.S.C. § 1983, as well as the Fourth and Fourteenth Amendments

to the United States Constitution, Defendant Wyss owed Decedent the duty to act prudently, with

reasonable care, and to otherwise avoid the use of unnecessary, unreasonable, and excessive

force, to avoid unlawful activity, and to not act deliberately indifferent to Decedent’s safety and

well-being.

        160.   Defendant Wyss made an intentional decision regarding the denial of medical

care.

        161.   The denial of medical care put Decedent at substantial risk of suffering serious

harm;

        162.   Defendant Wyss did not take reasonable available measures to abate or reduce the

risk of serious harm, even though a reasonable officer under the circumstances would have

understood the high degree of risk involved—making the consequences of Decedent’s conduct

obvious.

        163.   Defendant Wyss was deliberately indifferent to Jack’s serious medical condition.

COMPLAINT AND DEMAND FOR TRIAL BY JURY                                                PAGE 21 OF 31
       Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.22 Page 22 of 31




       164.    By not taking such measures, Defendant Wyss caused Decedent’s death and

Plaintiff’s injuries as more fully set forth below in the section titled “Damages.”

                              SEVENTH CLAIM FOR RELIEF
         Violation of Clearly Established Civil Rights Guaranteed by the Constitution and 42
 U.S.C. § 1983—Unconstitutional Policy or Custom, Failure to Train, Failure to Supervise—
    Berrien Springs and Oronoko Township, Chief of Police Toliver – in his official and
                   individual capacities, and John Does One Through Five

       165.    Plaintiff incorporates and adopts by reference all facts and allegations above as

though fully set forth herein.

       166.    This count is authorized by 42 U.S.C. § 1983 and the Constitution of the United

States, including the Fourth and Fourteenth Amendments thereto.

       167.    As policy maker for Berrien Springs and Oronoko Township and or the Berrien

Springs-Oronoko Township, Chief of Police Toliver and/or John Does One through Five had the

authority to make, change, or maintain final decisions affecting policies and customs without

constraint. Chief of Police Toliver and John Does One through Five are being sued in both their

individual and official capacities.

       168.    At all times relevant, Defendants Chief of Police Toliver and/or John Does One

through Five were employed by or were agents of Berrien Springs and/or Oronoko Township

and/or Berrien Springs-Oronoko Township Police Department and were acting within the course

and scope of their employment as law enforcement officers under the color of state law and

clothed with the authority that was granted to them as a final policy maker of the Berrien Springs

and/or Oronoko Township and/or Berrien Springs-Oronoko Township Police Officer.

       169.    The policies and customs of the Berrien Springs-Oronoko Township Police

Department, as created and/or maintained by Berrien Springs and/or Oronoko Township, Chief

of Police Toliver, and/or John Does One through Five exhibited deliberated indifference to the


COMPLAINT AND DEMAND FOR TRIAL BY JURY                                                PAGE 22 OF 31
          Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.23 Page 23 of 31




constitutional rights of persons in Berrien Springs, Michigan, and Oronoko Township, Michigan,

and those policies and/or customs caused the violation of Decedent’s civil rights.

          170.   The policy and/or custom of Berrien Springs and/or the Oronoko Township, Chief

of Police Toliver, and/or John Does One through Five and as created and/or maintained by

Berrien Springs and/or Oronoko Township Chief of Police Toliver, and/or John Does One

through Five was to inadequately supervise and/or train its police officers, including Defendant

Wyss.

          171.   When Defendant Wyss unlawfully and unjustifiably attacked and physical

assaulted Decedent on October 22, 2018, said acts were not in violation of the policies and

procedures of the Berrien Springs-Oronoko Township Police Department as maintained by Chief

of Police Toliver and/or Berrien Springs and/or Oronoko Township which at the time were

completely inadequate, improper, and unconstitutional.

          172.   The policies and customs of Berrien Springs and/or the Oronoko Township and its

police department as created and/or maintained by Berrien Springs, the Oronoko Township,

Chief of Police Toliver, and/or John Does One through Five demonstrate a deliberate

indifference on the part of the policy makers of the Berrien Springs-Oronoko Township Police

Department and were the cause of the violations of Decedent’s rights.

          173.   The rules, edicts, or acts of Berrien Springs, the Oronoko Township, Chief of

Police Toliver, and/or John Does One through Five represented official policy or custom which

when executed as described above inflicted injury upon Decedent thereby violating his civil

rights.




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                               PAGE 23 OF 31
       Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.24 Page 24 of 31




       174.     The unconstitutional conduct of Berrien Springs, the Oronoko Township, Chief of

Police Toliver, and/or John Does One through Five as alleged herein, includes but is not limited

to the following:

              a. Failing to properly train and/or supervise its police officers, including Defendant
                 Wyss, in the areas of excessive force; and

              b. Failing to implement and/or enforce a policy, custom, practice, or procedure for
                 encountering citizens with mental health and/or drug abuse issues.

       175.     That the de facto policy of failing to train, screen, discipline, supervise, transfer,

remove, and/or control errant officers, including Defendant Wyss, is evidenced by its allowing

Defendant Wyss to remain with the police department when Defendant Berrien Springs and

Defendant Oronoko Township and its policymakers entrusted him into an unsupervised position

with unlimited authority over detained, helpless, and vulnerable individuals within the custody

and control of the Berrien Springs-Oronoko Township Police Department.

       176.     All of the above acts and/or failures to act on behalf of Defendants Berrien

Springs, Defendant Oronoko Township, Chief of Police Toliver, and/or John Does One through

Five makes them active participants, giving them actual and/or constructive knowledge that their

subordinate was engaged in conduct that posed a pervasive and unreasonable risk of

constitutional injury to citizens like Decedent.

       177.     As a direct and proximate result of the acts and omissions of Defendants Berrien

Springs and/or Oronoko Township, Chief of Police Toliver, and/or John Does One through Five

as alleged in this Complaint, Decedent was injured and suffered the damages as more

particularly set forth below in the section of this Complaint entitled “Damages.”




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                               PAGE 24 OF 31
       Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.25 Page 25 of 31




                               EIGHTH CLAIM FOR RELIEF
         Violation of Clearly Established Civil Rights Guaranteed by the Constitution and 42
 U.S.C. § 1983—Unconstitutional Policy or Custom, Failure to Train, Failure to Supervise—
 Berrien County, Sheriff Paul Bailey in is official and individual capacities, and John Does
                                       Six through Ten

       178.    Plaintiff incorporates and adopts by reference all facts and allegations above as

though fully set forth herein.

       179.    This count is authorized by 42 U.S.C. § 1983 and the Constitution of the United

States, including the Fourth and Fourteenth Amendments thereto.

       180.    As policy maker for Berrien County and/or the Berrien County Sheriff’s

Department, Sheriff Bailey and/or John Does One through Five had the authority to make,

change, or maintain final decisions affecting policies and customs without constraint. Defendant

Bailey and John Does Six through Ten are being sued in both their individual and official

capacities.

       181.    At all times relevant, Defendant Paul Bailey, and/or John Does Six through Ten

were employed by or were agents of the Berrien County and/or the Berrien County Sheriff’s

Department and were acting within the course and scope of their employment as law

enforcement officers under the color of state law and clothed with the authority that was granted

to them as a final policy maker of Berrien County and/or Berrien County Sheriff’s Department.

       182.    The policies and customs of the Berrien County Sheriff’s Department, as created

and/or maintained by Berrien County, Defendant Bailey, and/or John Does Six through Ten

exhibited deliberated indifference to the constitutional rights of persons in Berrien County,

Michigan, and those policies and/or customs caused the violation of Decedent’s civil rights.

       183.    The policy and/or custom of the Berrien County, Defendant Bailey, and/or John

Does Six through Ten and as created and/or maintained by Berrien County, Defendant Bailey,


COMPLAINT AND DEMAND FOR TRIAL BY JURY                                             PAGE 25 OF 31
       Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.26 Page 26 of 31




and/or John Does Six through Ten was to inadequately supervise and/or train its police officers,

including Defendant Johnson.

       184.     When Defendant Johnson unlawfully and unjustifiably attacked and physical

assaulted Decedent on October 22, 2018, said acts were not in violation of the policies and

procedures of the Berrien County Sheriff’s Department as maintained by Defendant Bailey

and/or Berrien County which at the time were completely inadequate, improper, and

unconstitutional.

       185.     The policies and customs of Berrien County and its Sheriff’s Department as

created and/or maintained by Berrien County, Sheriff Bailey, and/or John Does Six through Ten

demonstrate a deliberate indifference on the part of the policy makers of the Berrien County

Sheriff’s Department and were the cause of the violations of Decedent’s rights.

       186.     The rules, edicts, or acts of Defendant Berrien County, Defendant Bailey, and/or

John Does Six through Ten represented official policy or custom which when executed as

described above inflicted injury upon Decedent thereby violating his civil rights.

       187.     The unconstitutional conduct of Berrien County, Defendant Bailey, and/or John

Does Six through Ten as alleged herein, includes but is not limited to the following:

           a.   Failing to properly train and/or supervise its police officers, including Defendant
                Johnson, in the areas of excessive force;

           b.   Failing to implement and/or enforce a policy, custom, practice, or procedure for
                encountering citizens with mental health and/or drug abuse issues.
       188.     That the de facto policy of failing to train, screen, discipline, supervise, transfer,

remove, and/or control errant officers, including Defendant Johnson, is evidenced by its allowing

Defendant Johnson to remain with the Sheriff’s Department when Defendant Berrien County and

its policymakers knew he had a propensity for reckless and deliberately indifference misconduct



COMPLAINT AND DEMAND FOR TRIAL BY JURY                                               PAGE 26 OF 31
       Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.27 Page 27 of 31




and entrusting him into an unsupervised position with unlimited authority over detained,

helpless, and vulnerable individuals within the custody and control of Berrien County.

       189.    All of the above acts and/or failures to act on behalf of Defendants Berrien

County, Defendant Bailey, and/or John Does Six through Ten makes them active participants,

giving them actual and/or constructive knowledge that their subordinate was engaged in conduct

that posed a pervasive and unreasonable risk of constitutional injury to citizens like Decedent.

       190.    As a direct and proximate result of the acts and omissions of Defendants Berrien

County, Defendant Bailey, and/or John Does Six through Ten as alleged in this Complaint,

Decedent was injured and suffered the damages as more particularly set forth below in the

section of this Complaint entitled “Damages.”

                               NINTH CLAIM FOR RELIEF
                  Gross Negligence against Defendant Wyss and Defendant Johnson

       191.    Plaintiff incorporates and adopts by reference all the facts and allegations above

as though fully set forth herein.

       192.    Defendants Wyss and Johnson owed Decedent, Jack Lunneen, the duty to refrain

from using deadly force until they had exhausted all other reasonable means of effecting his

detainment and/or arrest.

       193.    Defendants Wyss and Johnson, wantonly and recklessly breached that duty by

using excessive and/or deadly force on Jack Lunneen without the slightest attempt to use

alternative means to apprehend him, where they knew those means were available, and

intentionally failed to use them.

       194.    As a proximate result of that gross negligence, plaintiff suffered death, pain and

suffering, loss of earnings and earning capacity, loss of enjoyment of life, disfigurement,

emotional overlay and medical care, all past, present and future.

COMPLAINT AND DEMAND FOR TRIAL BY JURY                                             PAGE 27 OF 31
       Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.28 Page 28 of 31




       195.    As a direct and proximate result of the acts and omissions of Defendants Johnson

and Wyss, Decedent was injured and suffered the damages as more particularly set forth below

in the section of this Complaint entitled “Damages.”

                              TENTH CLAIM FOR RELIEF
        Violations of State Law and Michigan Constitutional Guarantees against Defendants
  Berrien County, Michigan, Berrien Springs, Michigan, and Oronoko-Township, Michigan

       196.    Plaintiff incorporates and adopts by reference all the facts and allegations above

as though fully set forth herein.

       197.    The laws of the State of Michigan and regulations of Berrien County, Michigan,

Berrien Springs, Michigan, and/or Oronoko Township, Michigan and its police department

currently allow the use of excessive and/or deadly force to arrest nonviolent criminal suspects.

       198.    These laws, orders and regulations are in violation of the United States and

Michigan constitutional guarantees of due process, equal protection and freedom from cruel and

unusual punishment in that:

       a. they allow the use of excessive and/or deadly force against a nonviolent criminal
          suspect without any showing that the officer suspected the person to be armed, or that
          the suspect was likely to harm the officer or to endanger human life unless
          apprehended without delay; and
       b. they perpetuate a situation where a nonviolent criminal suspect may be tased, pepper
          sprayed, beaten and/or denied medical care with impunity under the rules of certain
          localities in this state, whereas rules of other localities within this state would prohibit
          this conduct under exactly the same circumstances.
       199.    The unconstitutional provisions of state law and Berrien County, Michigan,

Berrien Springs, Michigan, and/or Oronoko Township, Michigan law enforcement orders and

regulations which allow the use of excessive and/or deadly force against a nonviolent criminal

suspect were a proximate cause of plaintiff’s injuries and damages.

       200.    As a proximate result of these constitutional violations, pursuant to governmental

custom and practice, plaintiff suffered severe and permanent physical injuries, pain and

COMPLAINT AND DEMAND FOR TRIAL BY JURY                                               PAGE 28 OF 31
       Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.29 Page 29 of 31




suffering, loss of earnings and earning capacity, disfigurement, emotional overlay and medical

care, all past, present and future.

        201.    As a direct and proximate result of the acts and omissions of Defendants Berrien

County, Michigan, Berrien Springs, Michigan, and Oronoko-Township, Michigan, Decedent was

injured and suffered the damages as more particularly set forth below in the section of this

Complaint entitled “Damages.”

                                           DAMAGES

        202.    Plaintiff incorporates and adopts by reference all the facts and allegations above

as though fully set forth herein.

        203.    As a direct and proximate result of Defendants’ unconstitutional and willful

misconduct, and negligent acts and omissions as set forth herein, Decedent sustained the

following damages in excess of the jurisdictional requirement of this Court:

        a. All economic damages available pursuant to 42 U.S.C. §§ 1983 and 1988;

        b. All non-economic damages available pursuant to 42 U.S.C. §§ 1983 and 1988;

        c. Punitive damages against only the Defendants named in their individual capacities;

        d. Attorney fees and costs for all claims for relief pursuant to 42 U.S.C. §§ 1983 and

            1988;

        e. Pre-judgment interest; and

        f. All allowable costs, expenses, and fees associated with this litigation.

    WHEREFORE, Plaintiff Thomas Lunneen, as the Personal Representative of the Wrongful

Death Estate of Jack Lunneen, prays that the Court enter judgment against Defendants, jointly

and severally, in an amount supported by the allegations of this Complaint, as follows:




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                                PAGE 29 OF 31
       Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.30 Page 30 of 31




  I.   Judgment against Defendants, jointly and severally, for general damages in an amount

       consistent with the allegations contained herein and to be proven at trial;

 II.   Judgment against Defendants, jointly and severally, for special damages in a reasonable

       sum but not less than seventy-five thousand dollars consistent with the allegations

       contained herein and to be proven at trial;

III.   Judgment for punitive damages against each individual Defendant in an amount to be

       determined by the triers of fact;

IV.    An award of attorney fees and costs for all claims for relief within the Complaint

       pursuant to 42 U.S.C. §§ 1983 and 1988; and

V.     Judgment for costs, interest, and such other and further relief as the Court deems just and

       equitable.

                                      Respectfully submitted this 21st day of October, 2020.




                                      ____________________________________________
                                      Attorney for Plaintiff
                                      Noah W. Drew
                                      THE SPENCE LAW FIRM
                                      15 S. Jackson St., P.O. Box 548
                                      Jackson, WY 83001
                                      307-733-7290 (p)
                                      307-733-5248 (f)
                                      drew@spencelawyers.com




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                               PAGE 30 OF 31
      Case 1:20-cv-01007 ECF No. 1 filed 10/21/20 PageID.31 Page 31 of 31




                                        JURY DEMAND


       Plaintiff respectfully requests that this case be tried to a jury under Rule 38 of the Federal

Rules of Civil Procedure.


                                      Respectfully submitted this 21st day of October, 2020.




                                      Attorney for Plaintiff
                                      Noah W. Drew
                                      THE SPENCE LAW FIRM
                                      15 S. Jackson St., P.O. Box 548
                                      Jackson, WY 83001
                                      307-733-7290 (p)
                                      307-733-5248 (f)
                                      drew@spencelawyers.com




COMPLAINT AND DEMAND FOR TRIAL BY JURY                                              PAGE 31 OF 31
